ORDER
PER CURIAM.
On November 11, 1991, petitioner, William G. Smith, Esq., filed a motion for appropriate relief. The Secretary of Veterans Affairs (Secretary), in tura, filed a response. Petitioner then filed motions for augmented sanctions, for other appropriate relief, for oral argument, and for en banc hearing. The Secretary filed a response, *78pursuant to U.S.Vet.App.R. 21(c), on June 12, 1992.
On consideration of the foregoing, it is
ORDERED, by the panel (denoted by *), that petitioner’s motion for appropriate relief, for augmented sanctions, for other appropriate relief and for oral argument are denied since petitioner incurred no cognizable injury. It is further
ORDERED, by the full court, that petitioner’s motion for en banc hearing is denied.